          Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 1 of 25



                       IN THE UNITED STATE DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., et al.                    :
                                                   :   CIVIL ACTION
                                                   :
               v.                                  :
                                                   :
EASTERN MUSHROOM MARKETING                         :   No. 15-6480
COOPERATIVE, et al.                                :
                                                   :
                                                   :



                     ANSWER TO THE FIRST AMENDED COMPLAINT

         Defendant Franklin Organic Mushrooms, Inc., (f/k/a Franklin Farms, Inc.) (“Franklin”

 or “Answering Defendant”), by and through its undersigned counsel, Dilworth Paxson LLP,

 hereby submits the following Answer to the First Amended Complaint (the “Complaint”) of

 Plaintiffs Winn-Dixie Stores and Bi-Lo Holdings LLC, (“Plaintiffs”) and avers as follows:

                                  I. NATURE OF THE ACTION

         1.     Franklin is without knowledge or information sufficient to form a belief as to

 whether Plaintiffs were direct purchasers of mushrooms during the alleged “conspiracy period.”

 Franklin denies that it sold any product to the Plaintiffs, and denies that Plaintiffs paid

 artificially-inflated prices for mushrooms as a result of any conduct of Franklin.

         2.     Franklin is without knowledge or information sufficient to form a belief as to the

 truth of the allegations of paragraph 2.

         3.     Denied as stated. By way of further response, the allegations in paragraph 3 are

 legal conclusions to which no response is required. To the extent that facts are alleged,

 Answering Defendant denies those allegations. Additionally, Franklin withdrew from EMMC in




 120975242_7
         Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 2 of 25



June of 2003, and has not sold agaricus mushrooms since 2006, nor conducted business since

then under the name “Franklin Farms.”

        4.     Denied. See response to paragraphs 1 and 3.

        5.     Franklin denies the allegations of paragraph 5 as constituting legal conclusions.

To the extent they constitute facts, they are denied.

        6.     Franklin denies the allegations of paragraph 6 as constituting legal conclusions.

To the extent they constitute facts as to Franklin, they are denied. See response to paragraph 3.

        7.     Franklin denies the allegations of paragraph 7 as constituting legal conclusions.

To the extent they constitute facts as to Franklin, they are denied.

        8.     Franklin denies the allegations of paragraph 8 as constituting legal conclusions.

To the extent they constitute facts alleged as to Franklin, they are denied.

        9.     Franklin denies the allegations of paragraph 9 as constituting legal conclusions.

To the extent they constitute facts alleged as to Franklin, they are denied. See response to

paragraph 3.

        10.    Franklin denies the allegations of paragraph 10 as constituting legal conclusions.

To the extent they constitute facts alleged as to Franklin, they are denied. See response to

paragraph 3.

        11.    Franklin did not serve in a leadership role while it was involved in EMMC and

did not serve in a decision-making function with respect to the “Supply Control” campaign. It is

admitted only that the EMMC acquired four mushroom farms. Franklin is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

        12.    Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 12. It is admitted only that the EMMC entered into certain



                                                  2
120975242_7
          Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 3 of 25



lease options in and around 2002.       Franklin did not serve in a leadership role while it was

involved in the EMMC and did not serve in a decision-making function with respect to the

“Supply Control” campaign.

          13.   Denied.

          14.   The allegations of paragraph 14 are legal conclusions to which no response is

required. To the extent they constitute facts alleged as to Franklin, they are denied.

                              II. JURISDICTION AND VENUE

          15.   Franklin admits that, to the extent that Plaintiffs did directly purchase agaricus

mushrooms from a member of EMMC, this court has subject matter jurisdiction over Plaintiffs’

claims.

          16.   Franklin admits that, prior to 2006, it was involved in interstate commerce

concerning fresh agaricus mushrooms, solely in the northeastern United States. Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 16 as to other Defendants.

          17.   The allegation concerning venue is a legal conclusion, to which no response is

required. Plaintiffs failed to properly serve process on Franklin pursuant to Rule 4 of the Federal

Rules of Civil Procedure and therefore the court cannot exercise personal jurisdiction over

Franklin.

                                       III. THE PARTIES

          18.   Winn-Dixie Stores, Inc. never purchased any products from Franklin Farms.

Answering Defendant is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in paragraph 18 and they are therefore denied.




                                                  3
120975242_7
         Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 4 of 25



        19.    Bi-Lo Holdings never purchased any products from Franklin Farms. Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 19 and they are therefore denied.

        20.    Admitted in part, denied in part. Admitted to the extent that Eastern Mushroom

Marketing Cooperative (EMMC) was formed as a mushroom cooperative in 2001 and is

incorporated in Kennett Square, Pennsylvania.        As noted in the response to paragraph 3,

Franklin withdrew from EMMC in June of 2003 and has not sold agaricus mushrooms since

2006. Answering Defendant is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in paragraph 20 and they are therefore denied.

        21.    To the extent that Franklin has knowledge concerning the facts alleged in

paragraph 21, they are denied. See response to paragraph 3.

        22-26, 28-66.   Franklin is without sufficient information to form a belief as to the

allegations about other defendants and alleged co-conspirators, as set forth in paragraphs 22

through 26 and 28-66.

        27.    Admitted in part, denied in part. At one time, Franklin was a significant producer

of mushrooms, including fresh agaricus mushrooms. Franklin ceased production of agaricus

mushrooms in June 2006 as a result of significant operating losses and sold its customer list and

brand name, changing its name to Franklin Organic Mushrooms.           Franklin decided to shift to

producing organic mushrooms. In April 2010, Franklin Organic Mushrooms ceased all

production. Franklin was a party to the EMMC Membership Agreement, and participated in a

handful of EMMC meetings, but was only a member of the EMMC from January 2001 to June

30, 2003. Franklin joined the EMMC to better market and advertise mushrooms. Franklin did not

observe EMMC minimum pricing. All remaining allegations of this paragraph are denied.



                                                 4
120975242_7
         Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 5 of 25



                                IV. TRADE AND COMMERCE

        67.    Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 67 and they are therefore denied.

        68.    Denied. By way of further response, the allegations in paragraph 68 constitute a

legal conclusion to which no response is required.

              V. DEFENDANT’S ALLEGED ANTICOMPETITIVE CONDUCT

        69.    Denied as stated. Franklin became a member of EMMC in 2001 but withdrew

from EMMC in June of 2003, and has not produced agaricus mushrooms since 2006. Franklin

is otherwise without knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 69

        70.    Denied as stated. Franklin became a member of EMMC in 2001 but withdrew

from EMMC in June of 2003, and has not produced agaricus mushrooms since 2006. Franklin

is otherwise without knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 70.

        71.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of the allegations in paragraph 71, and they are therefore denied. By

way of further response, the allegations in paragraph 71 are directed to parties other than

Franklin and are therefore denied.

        72.    Admitted.

        73.    Franklin admits that the EMMC began operations in January of 2001. Franklin

withdrew from EMMC in June of 2003 and is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegation in paragraph 73 and it is therefore denied.

        74.    Franklin admits that Messrs. Pia and Kazemi were involved in founding EMMC.



                                                  5
120975242_7
         Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 6 of 25



        75.     Admitted.

        76.     Admitted to the extent that Franklin was approached by Shah Kazemi during the

relevant time. Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 76 as they apply to other EMMC members and they are

therefore denied.

        77.     Denied. Kazemi told Franklin that EMMC would be a good vehicle for marketing

and advertising. Franklin joined EMMC for this purpose. Franklin is otherwise without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 77.

        78.     The 2001 EMMC Membership Agreement, being a writing, speaks for itself and

Franklin explicitly denies any characterization thereof.

        79.     Denied. While Franklin admits to entering some agreements while a member of

EMMC, Franklin denies that it implemented any price fixing agreement. Answering Defendant

is without knowledge or information sufficient to form a belief as to the truth of the allegations

in paragraph 79 with respect to other members of EMMC and they are therefore denied.

        80.     Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 80 with respect to other members of EMMC

and they are therefore denied. By way of further response, the allegations in paragraph 80 are

directed to parties other than Franklin and are therefore denied.

        81.     The 2001 EMMC Membership Agreement, being a writing, speaks for itself and

Franklin denies any characterization thereof.

        82.     The 2001 EMMC Membership Agreement, being a writing, speaks for itself and

Franklin denies any characterization thereof.



                                                  6
120975242_7
         Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 7 of 25



        83.    The 2001 EMMC Membership Agreement, being a writing, speaks for itself and

Franklin denies any characterization thereof.

        84.    Admitted in part, denied in part. Admitted to the extent that Franklin paid dues

based on pounds of mushrooms. Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 84 with regard to other

EMMC members and they are therefore denied.

        85.    Admitted in part, denied in part. Franklin admits to having voting rights and that it

had knowledge of EMMC’s pricing policies and had knowledge of EMMC’s supply control

program. Answering Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 84 with regard to other EMMC members and they

are therefore denied.

        86.    Denied that EMMC acted on behalf of Franklin.

        87.    Admitted that EMMC issued newsletters from time to time.

        88.    Admitted that EMMC had an Executive Committee that was authorized to act on

behalf of EMMC, not Franklin.

        89.    Franklin never had an escrow account. Franklin is without knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 89

concerning other EMMC members and they are therefore denied

        90.    Paragraph 90 states a legal conclusion to which no response is required.

Answering Defendant believed EMMC did have the protections of Capper-Volstead Act, as

advised by EMMC’s counsel. Answering Defendant would not have joined EMMC for the short

period that it did without the anticipated protections of the Capper-Volstead Act.




                                                 7
120975242_7
         Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 8 of 25



        91.    Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 91 and they are therefore denied. By way of further

response, Answering Defendant was not aware of any non-growers or corporate structure

distinctions among EMMC members.

        92.    Franklin did not receive the referenced communication and is without knowledge

or information sufficient to form a belief as to the truth of the allegations in paragraph 92 and

they are therefore denied. By way of further response, Franklin was not aware of any corporate

structure distinctions among EMMC Members.

        93.    Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 93 and they are therefore denied. By way of further

response, Answering Defendant was not aware of any non-grower members or corporate

structure distinctions among EMMC members.

        94.    Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 94 and they are therefore denied. By way of

further response, the allegations in paragraph 94 are directed to parties other than Franklin and

are therefore denied.

ALLEGED NAKED PRICE FIXING AGREEMENT ON 2001 MINIMUM PRICES AND
                    OTHER ALLEGED ACTIONS

        95.    Denied.

        96.    Franklin admits that EMMC held a general membership meeting in January

2001. The minutes of the meeting are in writing and speak for themselves and Franklin denies

any characterization thereof.




                                                 8
120975242_7
         Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 9 of 25



        97.    Franklin admits that EMMC held a general membership meeting in January 2001.

The minutes of the meeting are in writing and speak for themselves and Franklin denies any

characterization thereof.

        98.    The 2001 EMMC Membership Agreement, being a writing, speaks for itself and

Franklin denies any characterization thereof.

        99.    The EMMC Current Policies revised on February 13, 2001, being a writing,

speaks for itself and Franklin denies any characterization thereof.

        100.   The EMMC Current Policies revised on February 13, 2001, being a writing,

speaks for itself and Franklin denies any characterization thereof.

        101.   The 2001 EMMC Membership Agreement, being a writing, speaks for itself and

Franklin denies any characterization thereof.

        102.   The 2001 EMMC Membership Agreement, being a writing, speaks for itself and

Franklin denies any characterization thereof.

        103.   The EMMC Current Policies revised on February 13, 2001, being a writing,

speaks for itself and Franklin denies any characterization thereof.

        104.   The EMMC Current Policies revised on February 13, 2001, being a writing,

speaks for itself and Franklin denies any characterization thereof.

        105.   The EMMC Current Policies revised on February 13, 2001, being a writing,

speaks for itself and Franklin denies any characterization thereof.

        106.   The EMMC Current Policies revised on February 13, 2001, being a writing,

speaks for itself and Franklin denies any characterization thereof.

        107.   The EMMC Current Policies revised on February 13, 2001, being a writing,

speaks for itself and Franklin denies any characterization thereof.



                                                 9
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 10 of 25



        108.   John Pia’s deposition transcript is in writing and speaks for itself and Franklin

denies any characterization thereof.

        109.   Franklin does not have a copy of this email communication, which is in writing

and speaks for itself, and any characterization thereof is denied.

        110.   Franklin does not have a copy of this email communication, which is in writing

and speaks for itself, and any characterization thereof is denied.

        111.   The deposition transcripts cited in paragraph 111 are in writing and speak for

themselves, and any characterization thereof is denied.

        112-116.       The allegations of paragraphs 112-116 are directed to parties other than

Franklin and are therefore denied.

        117.   Denied as stated. Franklin was a party to the EMMC membership agreement until

it withdrew in June of 2003. Franklin does not believe the agreement was widely adhered to.

Admitted to the extent that Franklin attended some monthly meetings, but did so infrequently.

All other allegations in this paragraph are denied.

        118-138.       The allegations of paragraphs 118-138 are directed to parties other than

Franklin and are therefore denied.

                   ALLEGED AGREEMENT ON 2002 MINIMUM PRICES
                         AND OTHER ALLEGED ACTIONS

        139.   The EMMC Meeting Minutes dated March 12, 2002, being a writing, speaks for

itself and Franklin explicitly denies any characterization thereof, including, but not limited to,

any representation of such agreement by Plaintiff. By way of further response, Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 139 with regard to other EMMC members and they are therefore denied.




                                                  10
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 11 of 25



        140.   The EMMC Meeting Minutes dated March 12, 2002, being a writing, speaks for

itself and Franklin denies any characterization thereof. By way of further response, Franklin was

not aware of any auditing during its membership in the EMMC.

        141.   The EMMC Meeting Minutes dated April 9, 2002, being a writing, speaks for

itself and Franklin denies any characterization thereof. The EMMC Current Policies revised on

April 24, 2002, being a writing, speaks for itself and Franklin denies any characterization

thereof.

        142.   The EMMC Current Policies revised on April 24, 2002, being a writing, speaks

for itself and Franklin denies any characterization thereof. In fact, EMMC members did deviate

from EMMC minimums and met competition from other EMMC members.

        143-157. The allegations of paragraphs 143-157 are directed to parties other than

Franklin and are therefore denied.

        158.   Franklin admits that it attended several, but not all, meetings of EMMC and

denies that it agreed to and voted in favor of all the matters alleged in paragraph 158. Franklin

further denies that it adhered to the EMMC minimum prices and pricing policy.

        159.   Franklin admits that it attended several, but not all, meetings of EMMC and

denies that it agreed to and voted in favor of all the matters alleged in paragraph 159. Former

employee Doug Stewart attended the April Monthly meeting on behalf of Franklin, and Franklin

does not have access to knowledge as to the events of that meeting. Franklin further denies that it

adhered to the EMMC minimum prices and pricing policy.

        160.   Franklin admits that it attended several, but not all, meetings of EMMC and

denies that it agreed to and voted in favor of all the matters alleged in paragraph 160.




                                                  11
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 12 of 25



        161-223.       The allegations of paragraphs 161-223 are directed to parties other than

Franklin and are therefore denied.

        224.   Denied as stated. Neither Franklin, nor other EMMC members consistently

followed EMMC pricing rules, at a minimum with respect to chain store customers on annual

contracts. The Meeting Minutes referenced (dated January 9, 2001; March 12, 2002; April 9,

2002), and deposition transcripts, being writings, speak for themselves and Franklin denies any

characterization thereof. Franklin representatives did not attend all meetings. At one point

Franklin was threatened with a fine for poor attendance at meetings.

        225.   Denied. Franklin is not aware of any actual enforcement activity by EMMC.

        226.   Denied as stated. The EMMC Meeting Minutes dated March 12, 2002, being a

writing, speaks for itself and Franklin explicitly denies any characterization thereof, including,

but not limited to, any representation of such agreement by Plaintiff. By way of further response,

Franklin was not aware of any actual enforcement activity by EMMC. Franklin was never

audited and is not aware of any audit actually being carried out.

        227.   Denied as stated. Franklin never paid into an escrow account to cover liquidated

damages in the event that it was not found to comply with the pricing policies.

        228.   Admitted in part, denied in part. Admitted to the extent that EMMC purchased

certain parcels of real estate. Franklin opposed the decision to buy farms in poor condition. The

deposition transcripts and documents cited are in writing and speak for themselves. All other

allegations, particularly any applicable to activity after June 2003, are denied.

        229.   Admitted in part, denied in part. Franklin admits that it paid an assessment into

the supply control fund. It is admitted that the EMMC sold real estate in 2001-2002, purchased




                                                  12
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 13 of 25



certain lease options, and filed certain deed restrictions. Franklin without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph.

        230.   The email dated April 21, 2001, being a writing, speaks for itself and Franklin

denies any characterization thereof.

        231.   Answering Defendant is without knowledge or information sufficient to form a

belief as to allegations in paragraph 231 as to what Plaintiffs believe, or what Pia intended.

        232.   It is admitted only that EMMC held a meeting on June 5, 2001 and that, as of that

date, Gary Schroeder was EMMC’s Treasurer. Franklin paid EMMC dues (but not an escrow) in

addition to the supply control assessment Franklin is without knowledge or information to form a

belief as to the remaining allegations of paragraph 232.

        233.   Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 233.

        234.   A former representative of Franklin, Doug Stewart, attended the April 11, 2001

Meeting. Answering Defendant is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 234.

        235.   Denied as stated. The email dated May 23, 2001, being a writing, speaks for itself

and Franklin denies any characterization thereof. By way of further response, it is admitted only

that, as of May 23, 2001, John Pia was EMMC’s President.

        236.   Denied as stated. The email dated May 23, 2001, being a writing, speaks for itself

and Franklin denies any characterization thereof.

        237.   It is admitted only that in or around May 2001, EMMC acquired a parcel of real

property in Dublin, Georgia. Franklin is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 237.



                                                   13
120975242_7
          Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 14 of 25



          238.   Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 238.

          239.   The email dated June 9, 2001, being a writing, speaks for itself and Franklin

denies any characterization thereof.

          240.   It is admitted only that EMMC exchanged the Dublin farm for two other parcels

of real property in Evansville, Pennsylvania. Franklin is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 239.

          241.   It is admitted only that the two parcels of real property in Evansville,

Pennsylvania acquired by EMMC in 2001 were sold by EMMC with deed restrictions, which

were subsequently removed by EMMC. Franklin is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 240.

          242-246.   It is admitted only that EMMC held a meeting on June 5, 2001.              The

allegations of paragraphs 242-246 are directed to parties other than Franklin and are therefore

denied.

          247.   Admitted in part, denied in part. Franklin denies that it was in favor of the supply

control program, although it did pay a Supply Control Assessment. Franklin believed the

acquisition and sale of the land was a bad idea, given the poor condition of the facilities. All

other allegations in this paragraph are denied.

          248-267.      It is admitted only that EMMC held a meeting on June 5, 2001. All

remaining averments of this paragraph are denied. The allegations of paragraphs 248-267 are

directed to parties other than Franklin and are therefore denied.

          268.   Denied. Franklin was generally aware of the purchase of mushroom farms. It is

admitted only that EMMC purchased a parcel of real property in Berks County, Pennsylvania



                                                  14
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 15 of 25



and sold this property with a deed restriction, which was removed by EMMC. Franklin made its

disapproval of the real estate transactions known. All other allegations are denied.

        269.   Denied as stated. The email (dated February 8, 2002), being a writing, being a

writing, speaks for itself and Franklin denies any characterization thereof. It is admitted only

that EMMC entered into various agreements regarding the Ohio Valley Mushroom Farms. All

other allegations in paragraph 269 are denied.

        270.   Denied. It is admitted only that in or about March 2002 EMMC acquired real

property in Berks County, Pennsylvania. Franklin was aware of the purchase of mushroom

farms. Franklin made its disapproval of the real estate transactions known. All other allegations

are denied.

        271.   Denied. It is admitted only that in or about August of 2002 EMMC purchased an

option to lease a parcel of property in Berks County, Pennsylvania. Franklin was aware of the

purchase of mushroom farms. Franklin made its disapproval of the real estate transactions

known. All other allegations are denied.

        272-276.       The allegations of paragraphs 272-276 are directed to parties other than

Franklin and are therefore denied.

        277.   Denied. It is admitted only that EMMC held a meeting on June 5, 2001. Franklin

was generally aware of the purchase of mushroom farms. Franklin made its disapproval of the

real estate transactions known. All other allegations are denied.

        278-298.       The allegations of paragraphs 278-2986 are directed to parties other than

Franklin and are therefore denied.

        299.   Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 299 and they are therefore denied.



                                                  15
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 16 of 25



        300.   It is admitted that EMMC acquired a parcel of real property in Hillsboro, Texas.

Franklin is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 300 and they are therefore denied.

        301.   Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 301 and they are therefore denied.

        302.   The email, being a writing, speaks for itself and Franklin explicitly denies any

characterization thereof.

        303.   The EMMC Operational Meeting Notes (dated October 22, 2001), being a

writing, speaks for itself and Franklin denies any characterization thereof.

        304.   Denied. Franklin did not share the purpose alleged in paragraph 304, nor did it

think that any such effort would affect the price of agaricus mushrooms. By way of further

response, the allegations in paragraph 304 include legal conclusions to which no response is

required. Franklin is without knowledge or information sufficient to form a belief as to the truth

of the allegations concerning the purpose of other members of EMMC.

        305.   Franklin admits that building a new mushroom growing and production facility is

an expensive proposition, and would have been a poor investment in 2000-2003. Franklin denies

that the EMMC supply control program impaired competition or the entry or expansion of

competitors.

        306.   It is admitted only that during 2001 and 2002 EMMC acquired parcels of real

property located in Pennsylvania as well as lease options on additional parcels of real property

also located in Pennsylvania. Franklin lacks information sufficient to form a belief as to the truth

of the remaining allegations of paragraph 306.




                                                  16
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 17 of 25



        307.     The allegation in paragraph 307 is a legal conclusion to which no response is

required. Further, EMMC Members retained counsel to assist with the formation of the EMMC

to ensure that it would be entitled to all of the antitrust protections afforded under the Capper-

Volstead Act.

        308.     Denied.

        309.     Denied.    Franklin seldom bought or sold mushrooms from other EMMC

members. Franklin’s business was focused in geographic areas where most EMMC members

were not active.

        310.     The allegations of paragraph 310 constitute legal conclusions to which no

response is required.

        311.     Denied. Any of the averments are factual in nature, they are denied. It is

admitted only that EMMC held a meeting in January 2002. All remaining averments of this

paragraph are denied. Further, the Adler declaration is in writing and any characterization thereof

is denied.

        312.     Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 312.

        313.     Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 313.

        314.     Franklin is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 314.

        315.     Franklin admits only that the United States filed the complaint referenced in

paragraph 315.

        316.     The Final Judgment is in writing and speaks for itself.



                                                   17
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 18 of 25



        317.    The Competitive Impact statement is in writing and speaks for itself.

        318.    The Competitive Impact statement is in writing and speaks for itself.

        319.    The Government’s complaint, the Final Judgment and Competitive Impact

statement are in writing and speak for themselves.

               VI. ALLEGED FRAUDULENT CONCEALMENT AND TOLLING

        320.    The allegations in paragraph 320 constitute legal conclusions to which no

response is required. To the extent a response is required, Franklin denies that it engaged in or

authorized any actions to conceal any facts alleged in the Complaint.          By way of further

response, Franklin withdrew from EMMC in June of 2003.

        321.    The allegations in paragraph 321 constitute legal conclusions to which no

response is required. To the extent a response is required, Franklin denies that it engaged in or

authorized any actions to conceal any facts alleged in the Complaint.          By way of further

response, Franklin withdrew from EMMC in June of 2003.

        322.    The allegations in paragraph 322 are legal conclusions to which no response is

required. To the extent that facts are alleged, Answering Defendant denies those allegations.

        323.    The allegations in paragraph 323 are legal conclusions to which no response is

required.

        324.    The allegations in paragraph 324 are legal conclusions to which no response is

required.

        325.    The Court’s prior rulings are in writing and speak for themselves. The allegations

in paragraph 325 are legal conclusions to which no response is required.




                                                 18
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 19 of 25



        326.     The Court’s prior rulings and the pleadings are in writing and speak for

themselves. The allegations in paragraph 326 are legal conclusions to which no response is

required.

        327.     The allegations in paragraph 327 are legal conclusions to which no response is

required.

        328.     The allegations in paragraph 328 are legal conclusions to which no response is

required, and the pleadings are in writing and speak for themselves.

                            VII. ALLEGED CAUSES OF ACTION

                                            COUNT 1

               Alleged Violation of Sherman Act § 1 – Anticompetitive Conspiracy

        329.     The foregoing paragraphs of Franklin’s Answer are incorporated by reference as

if the same were set forth fully herein.

        330.     Denied. The allegations in paragraph 330 are legal conclusions to which no

response is required. By way of further response, Franklin withdrew from EMMC in June of

2003, and ceased growing agaricus mushrooms in 2006. While Franklin admits to entering into

some agreements while a member of EMMC, Franklin contends that price competition was

common among EMMC members. Franklin did not believe the agreements to be successful. All

other allegations in this paragraph are denied.

        331.     Denied. By way of further response, the allegations in paragraph 331 are legal

conclusions to which no response is required. By way of further response, Franklin withdrew

from EMMC in June of 2003, and ceased growing agaricus mushrooms in 2006. While Franklin

admits to entering into some agreements while a member of EMMC, Franklin contends that price

competition was common among EMMC members. Neither Franklin, nor other EMMC



                                                  19
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 20 of 25



members consistently followed EMMC pricing rules, at a minimum with respect to chain store

customers on annual contracts. All other allegations in this paragraph are denied.

        332.   Denied. By way of further response, the allegations in paragraph 332 are legal

conclusions to which no response is required. By way of further response, Franklin withdrew

from EMMC in June of 2003, and ceased growing agaricus mushrooms in 2006. While Franklin

admits to entering into some agreements while with a member of EMMC, Franklin contends that

price competition was common among EMMC members. Franklin did not believe the

agreements to be successful. All other allegations in this paragraph are denied.

        333.   Denied. By way of further response, the allegations in paragraph 333 are legal

conclusions to which no response is required.

        334.   Denied. By way of further response, the allegations in paragraph 334 are legal

conclusions to which no response is required. Further, EMMC members retained counsel to

assist with the formation of EMMC to ensure that it would be entitled to all of the antitrust

protections afforded under the Capper-Volstead Act.

        335.   Denied. By way of further response, the allegations in paragraph 335 are legal

conclusions to which no response is required. Further, EMMC members retained counsel to

assist with the formation of EMMC to ensure that it would be entitled to all of the antitrust

protections afforded under the Capper-Volstead Act.

        336.   Denied. By way of further response, the allegations in paragraph 336 are legal

conclusions to which no response is required. Further, EMMC members retained counsel to

assist with the formation of EMMC to ensure that it would be entitled to all of the antitrust

protections afforded under the Capper-Volstead Act.

        337.   Denied.



                                                 20
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 21 of 25



        338.   Denied.

                                            COUNT II

   Alleged Violation of Sherman Act §2 – Conspiracy to Monopolize, Monopolization, or

                                   Attempted Monopolization

        339-345.        This count has been dismissed as to all defendants other than EMMC.

Accordingly, no response by Franklin to these paragraphs is required.

                                            COUNT III

                   Alleged Violation of Clayton Act § 7 – Unlawful Acquisition

        346.   The foregoing paragraphs of Franklin’s Answer to the Complaint are incorporated

by reference as if the same were set forth fully herein.

        347-350.        Denied. By way of further response, the allegations in paragraph 347-350

are legal conclusions to which no response is required.       To the extent that facts are alleged,

Franklin did not acquire any assets as alleged herein. The alleged acquisition of assets did not

cause Plaintiffs to pay higher prices for mushrooms.

                                           DEFENSES

        1.     This court may not exercise personal jurisdiction over Franklin Farms, Inc. for

the reason that Franklin was not served with process in conformity with the provisions of the

Federal Rules of Civil Procedure or the law. See F.R.Civ. P. 4(m); F.R.Civ. P. 12(b)(5).

Plaintiffs filed a return of service wherein they purported to have effected service upon Franklin

through CT Corporation in Harrisburg, PA. However, Franklin’s last registered address in

Pennsylvania was CT Corporation in Philadelphia. Therefore, proper service on Franklin was

never affected or obtained. Therefore, pursuant to Federal Rule of Civil Procedure 12(b)(5),

Franklin raises the defense of improper service of process.



                                                  21
120975242_7
          Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 22 of 25



          2.     Franklin asserts a defense of withdrawal from conspiracy. Franklin gave notice of

withdrawal from EMMC in June of 2003. After Franklin’s withdrawal, the EMMC continued

operations. But, Franklin ceased production of fresh agaricus mushrooms in 2006, when it sold

its customer list and its brand name.

          3.     Some or all of Plaintiffs’ claims for money damages are barred by the applicable

statute of limitations and there are no grounds for tolling the applicable statute of limitations.

          4.     Plaintiffs’ First Amended Complaint, in whole or in part, fails to state claims

upon which relief may be granted.

          5.     Plaintiffs’ claims are barred in whole or in part by Section 6 of the Clayton Act,

15 U.S.C. §17.

          6.     Plaintiffs’ claims are barred in whole or in part by the Capper Volstead Act, 7

U.S.C. §291.

          7.     Plaintiffs are barred from any recovery because defendants actions were

privileged, did not unreasonably restrain trade, and were based on independent and legitimate

business justifications.

          8.     Some or all of Plaintiffs’ claims are barred because Plaintiffs have not suffered

antitrust injuries.

          9.     Plaintiffs’ claims are barred in whole or in part for lack of antitrust standing.

          10.    There was no causal connection between the alleged conduct and any increased

prices.

          11.    Plaintiffs’ alleged claims are barred in whole or in part because the members of

EMMC cannot conspire with each other or with their commonly owned companies as a matter of

law.



                                                    22
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 23 of 25



        12.    Plaintiffs’ alleged claims are barred in whole or in part because Pennsylvania

Corporation Law, including 15 Pa.C.S.A. §5552 and 15 Pa.C.S.A. §7102, affords members of a

Pennsylvania non-profit cooperative corporation like EMMC protection against personal

liability.

        13.    Plaintiff Winn-Dixie Stores, Inc. was not a direct purchaser of mushrooms at any

time pertinent hereto.

        14.    Plaintiff Bi-Lo Holdings, LLC was not a direct purchaser of mushrooms at any

time pertinent hereto.

        15.    Damages awarded to Plaintiffs, if any, are limited to any such damages arising

from Plaintiffs’ direct purchases of mushrooms made, if any, between February 2001 and July

2003.

        16.    Franklin adopts by reference any defense not otherwise expressly set forth herein

that is pleaded by any other defendant in this action.

        17.    Franklin reserves the right to assert any additional defenses revealed through

discovery or other investigation.

        18.    Plaintiffs cannot recover under Section 7 of the Clayton Act, 15 U.S.C. §18,

against any against defendant(s) who did not acquire the subject assets.




                                                  23
120975242_7
        Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 24 of 25



                                   REQUEST FOR RELIEF

        Franklin Farms respectfully requests that plaintiffs’ amended complaint be dismissed

with prejudice and for an award of costs of suit, further relief as the Court deems just and proper.


                                              Respectfully,


                                              /s/ James J. Rodgers
                                              James J. Rodgers
                                              PA Identification No.21635
                                              Dilworth Paxson LLP
                                              1500 Market Street, Suite 3500E
                                              Philadelphia, PA 19102
                                              Phone: (215) 575-7000
                                              Email: jrodgers@dilworthlaw.com

                                              Counsel for Defendant, Franklin Organic
                                              Mushrooms, Inc., (f/k/a Franklin Farms, Inc.)


Dated: July 12, 2019




                                                  24
120975242_7
         Case 5:15-cv-06480-BMS Document 137 Filed 07/12/19 Page 25 of 25



                       IN THE UNITED STATE DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., et al.                   :
                                                  :                          CIVIL ACTION
                                                  :
               v.                                 :
                                                  :
EASTERN MUSHROOM MARKETING                        :                          No. 15-6480
COOPERATIVE, et al.                               :
                                                  :
                                                  :



                                 CERTIFICATE OF SERVICE

         I, James J. Rodgers, Esquire, hereby certify that on this 12th day of July, 2019, I caused

 to be served, via ECF and electronic mail, a true and correct copy of ANSWER TO THE FIRST

 AMENDED COMPLAINT, upon the counsel of record.




 Dated: July 12, 2019

                                                       /s/James J. Rodgers
                                                       James J. Rodgers




                                                  25
 120975242_7
